DETAILED ACTION
Status of the Claims
Claims 1-4, 8-10, 16 are currently pending. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Election/Restrictions

	Applicant's election with traverse of group (a) Claims 1-4, 8-10 and 16 drawn to one
embodiment of the invention, display a speed limit information [1st para, page 10], in the reply filed on July 21, 2022 is acknowledged. The traversal is on the ground(s) that there is not a search burden on the Examiner to search the entire application. This is not found persuasive because as stated in the specification, and in the Restriction Requirement of June 6, 2022, mutually exclusive species as set forth and designated by paragraph number were contained in the claims and grouped in groups (I)-(V). There is a search and/or examination burden for the patentably distinct species as set forth above because of the previously cited reasoning:

(1) Separate status in the art

(2) Different classification

(3) Same classification but recognition of divergent subject matter

(4) Divergent fields of search, and

(5) Search required for one group not required for the other.

The requirement is still deemed proper and is therefore made FINAL.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3-4, 8 are rejected under 35 U.S.C. 103 as being unpatentable over 谢日方(TWM576711) in view of Henzler (DE 102015222627).
Regarding claim 1, 谢日方 disclosed a driving system combining with mobile device, comprising 
a wireless transmission unit communicating with a mobile device via a wireless communication technique; and 
a mobile device, comprising: a mobile receiving module, a mobile device processor, a positioning unit, … and the action receiving module transmits the picture speed limit information through the action receiving module; (page 2, para. 6){a mobile receiving module thus a wireless communication technique}
the vehicle speed transmitting unit receives the map speed limit information and transmits the same to the vehicle speed microprocessor; (page2, para. 7){ the vehicle speed transmitting unit thus a wireless transmission unit}
Regarding a processing unit signally connected to the display unit and the wireless transmission unit, wherein the processing unit receives a traffic data from the mobile device via the wireless transmission unit and activates the display unit to display the warning information according to the traffic data.
First, 谢日方 disclosed The speed detecting module has: a speed detecting unit, a vehicle speed microprocessor, a matching unit, a warning unit and a vehicle speed transmitting unit. The speed detecting unit is configured to detect the vehicle speed to form a vehicle speed information and provide the vehicle speed microprocessor; the vehicle speed transmitting unit receives the map speed limit information and transmits the data to the vehicle speed microprocessor; the vehicle speed micro The processor integrates the speed information and the speed limit information into the comparison unit for analysis; the comparison unit is electrically connected to the warning unit, when the speed information is higher than the speed limit information Then, the driver is prompted to overspeed; accordingly, the driver is prevented from overspeeding when using the two-wheeled vehicle to achieve driving safety. (page2, para. 7)
Second, 谢日方 did not disclose the display unit;
 However, Henzler teaches a rearview mirror for a two-wheeler vehicle wherein In (Fig.) 2 is the right rearview mirror 200 of a motorcycle. Again, there are light elements 201 integrated into the outer part of the playing gel frame. Analogous to the left rearview mirror, these light elements can be used to signalise a set turn signal or to display information that a follower vehicle is in the blind spot. Also the warning information displayed in the mirror area 202 For example, it can be used to signal the driver a follower vehicle located in the blind spot. (page 3, para. 4)
Third, in the KSR decision, the Supreme Court states that rationales for arriving at a conclusion of obviousness includes  (b) simple substitution of one known element for another to obtain predictable results; 
谢日方 and Henzler are considered to be analogous art because they pertain to warning information device for two-wheeler vehicle. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate a processing unit signally connected to the display unit and the wireless transmission unit, wherein the processing unit receives a traffic data from the mobile device via the wireless transmission unit and activates the display unit to display the warning information according to the traffic data for 谢日方 system as simple substitution. 
谢日方 did not disclose a rearview mirror assembly comprising a mirror having a mirror- surface area and a display area; 
a display unit displaying a warning information through the display area of the mirror; 
Henzler teaches that In (Fig.) 2 is the right rearview mirror 200 of a motorcycle. Again, there are light elements 201 integrated into the outer part of the playing gel frame. Analogous to the left rearview mirror, these light elements can be used to signalise a set turn signal or to display information that a follower vehicle is in the blind spot. Also the warning information displayed in the mirror area 202 For example, it can be used to signal the driver a follower vehicle located in the blind spot. (page 3, para. 4)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate a rearview mirror assembly comprising a mirror having a mirror- surface area and a display area; a display unit displaying a warning information through the display area of the mirror for 谢日方 system as simple substitution. 
Regarding claim 3, 谢日方 did not disclose wherein the display unit comprises multiple LED modules; and the warning information is a lighting signal or a change of the lighting signal displayed by the multiple LED modules.                                                                                                   
Henzler teaches that Display of the operated turn signal via mounted on the mirror outside or mirror mount or recessed luminous elements, in particular light-emitting diodes. - View of another in the blind spot behind the motorcycle other road users. This can also be done via lighting elements or LEDs on the mirror outside. (page 2, para. 15)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate display unit comprises multiple LED modules; and the warning information is a lighting signal or a change of the lighting signal displayed by the multiple LED modules for 谢日方 system as simple substitution. 
Regarding claim 4, 谢日方 disclosed that Referring to the third figure, the second embodiment of the present invention is basically the same as the technology disclosed in the first and second figures, and the difference is that the mobile device (1) further includes a speed camera position (17) information. When driving close to a speed measuring camera, the mobile device (1) immediately reminds the speed detecting module (2) to perform an alert reminding function to prevent the driving from being driven too fast and being issued by the bill. {page 2, para. 12}
Regarding claim 8, 谢日方 did not disclose wherein the rearview mirror assembly comprises a supporting structure; and the mirror is mounted on the supporting structure.
Referring to Fig. 1-2, Henzler teaches a supporting structure and the mirror is mounted on the supporting structure.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate wherein the rearview mirror assembly comprises a supporting structure; and the mirror is mounted on the supporting structure for 谢日方 system as simple substitution. 


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over 谢日方(TWM576711) in view of Henzler (DE 102015222627), in view of Lin (CN 112590984).
Regarding claim 2, the claim is interpreted and rejected as claim 1. {i.e. Henzler teaches the claimed limitation}
谢日方 did not disclose the warning information is an image displayed by the displayer.
Lin teaches an anti-collision warning device of motorcycle rea-view mirror wherein In one embodiment, a motorcycle rear-view mirror anti-collision alarm device of the object diagram, as shown in FIG. 5. wherein the motorcycle rear-view mirror anti-collision alarm device 510 is installed on the motorcycle rear-view mirror, built in the motorcycle rear-view mirror, the shape is similar to the automobile blind area alarm symbol, control wiring harness is embedded in the handle 520 of the rear-view mirror, so as to ensure beautiful. when the motorcycle rear-view mirror anti-collision alarm device 510 does not receive the alarm information is closed, colour display grey, when the motorcycle rear-view mirror anti-collision alarm device 510 receives the alarm information after starting, colour display red, and flashing alarm. (page 9, para. 2)
谢日方 and Lin are considered to be analogous art because they pertain to warning information device for two-wheeler vehicle. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the warning information is an image displayed by the displayer for 谢日方 system as a simple substitution. 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over 谢日方(TWM576711) in view of Henzler (DE 102015222627), in view of Gu (CN 204173083).
Regarding claim 9, 谢日方 did not disclose wherein the supporting structure comprises: 
a supporting tube having a wiring space; and a mirror base mounted on a terminal of the supporting tube; wherein the mirror and the display unit are mounted on the mirror base; 
wherein at least one physical wire connected between the processing unit and the display unit is mounted through the wiring space of the supporting tube.

Gu teaches a motorbike reflecting mirror wherein [0005] of the said connecting rod is hollow rod, connected with the display power line and signal data wire passes through the inside connecting rod, and connected with power supply and an external controller. {the said connecting rod thus a supporting tube}
谢日方 and Gu are considered to be analogous art because they pertain to warning information device for two-wheeler vehicle. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate a supporting tube having a wiring space; and a mirror base mounted on a terminal of the supporting tube; wherein the mirror and the display unit are mounted on the mirror base; wherein at least one physical wire connected between the processing unit and the display unit is mounted through the wiring space of the supporting tube for 谢日方 system since it is a well-known and commonly used method for providing wiring while maintain aesthetics.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over 谢日方(TWM576711) in view of Henzler (DE 102015222627), in view of Xie (CN 101633378).
Regarding claim 10, 谢日方 did not disclose wherein the processing unit is mounted in a mirror base of the supporting structure.
Referring to Fig. 3, Xie teaches a rear-view mirror wherein [0012] reference to picture 1 to picture 4 shown, with audio device of rear-view mirror, comprising a mirror base 1, a mirror 2 and a mirror base 1 the rear lens 3, mirror base 1 is provided with audio device, audio device includes a speaker 4 and a control board with a remote receiving device 5, and the matched remote controller can be integrated with music play control function with the theft-proof alarm control function of the remote control device, the audio device with anti-theft function, the control board 5 is fixed a for inserting slot 51 of mobile storage device. according to need, the slot can be designed for supporting SD/MMC/TF memory card or USB and so on other universal interface. the mirror base 1 is provided with a socket 6 at the slot 51 corresponding to the sealing cover 7, speaker 4, the mirror base 1 of front shell at the corresponding position at the loudspeaker 4 is provided with several holes 11. { a control board thus the processing unit}
谢日方 and Henzler, and Xie are considered to be analogous art because they pertain to information device for two-wheeler vehicle. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the processing unit is mounted in a mirror base of the supporting structure for the combined system of  谢日方 and Henzler as simple substitution.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over 谢日方(TWM576711) in view of Henzler (DE 102015222627), in view of Daming (CN 208198675).
Regarding claim 16, 谢日方 did not disclose wherein the rearview safety warning device comprises an auxiliary indicating lamp mounted on a mirror base of the rearview mirror assembly.

Referring to Fig. 1, Daming teaches a rear-view mirror of motorbike wherein In the picture: 1, device body 101, protective layer 102, single-layer mirror surface, 103, optical gel, 104, LOED display screen, 2, frame 3, display layer 4, top plate 5, indication lamp, 6, base, 7, control panel 8, control button, 9, seat 901, back cover 902, bracket, 903, camera 904, displaying indication lamp. (page 2, para. 3)
谢日方 and Henzler, and Daming are considered to be analogous art because they a rearview mirror for two-wheeler vehicle. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the rearview safety warning device comprises an auxiliary indicating lamp mounted on a mirror base of the rearview mirror assembly for the combined system of  谢日方 and Henzler in order to provide proper lighting. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGMIN FAN/
Primary Examiner, Art Unit 2685